Citation Nr: 1110946	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-14 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

1. Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD) and bronchitis.

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) from November 12, 2004 to May 15, 2008.

3.  Entitlement to a rating in excess of 70 percent for PTSD from May 15, 2008 to March 30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By a rating action in August 2003, the RO denied the Veteran's claim of entitlement to service connection for a respiratory disorder.  By a rating action in May 2005, the RO granted service connection for PTSD and assigned a 30 percent rating, effective November 19, 2004, which was later changed by the RO to November 12, 2004.  

In July 2009, the Board remanded the case to the RO in order to afford the Veteran a hearing before the Board.  On December 10, 2009, the Veteran and his wife appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

In April 2010, the Board again remanded the case to the RO for further evidentiary development.  By a rating action in September 2010, the Appeals Management Center (AMC) increased the evaluation for PTSD from 30 percent to 70 percent, effective March 30, 2010.  Subsequently, a Decision Review Officer's (DRO) decision granted an earlier effective date for the assignment of a 70 percent rating, effective May 15, 2008; it also granted a 100 percent rating for the PTSD, effective March 30, 2010.  Because a total rating has been assigned from March 30, 2010, the Board's analysis of the staged ratings is limited to the period from November 12, 2004, to March 30, 2010.  


FINDINGS OF FACT

1.  The Veteran has asthmatic bronchitis with COPD and bronchiectasis that are attributable to his period of military service.  

2.  Prior to May 15, 2008, the Veteran's PTSD was manifested by symptoms of depression, anxiety, difficulty sleeping due to recurring nightmares, flashbacks, exaggerated startle response, anger outbursts, hypervigilance, problems with concentration, social isolation, difficulty with interpersonal relationships, and Global Assessment of Functioning (GAF) scores ranging from 50 to 55, resulting in occupational and social impairment with reduced reliability and productivity.  

3.  From May 15, 2008 to March 30, 2010, the Veteran's PTSD is not shown to be manifested by a disability picture that results in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The Veteran has asthmatic bronchitis with COPD and bronchiectasis that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  

2.  The criteria for an initial 50 percent rating for PTSD, for the period from November 12, 2004 to May 15, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

3.  From May 15, 2008 to March 30, 2010, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2003 and November 2004 from the RO to the Veteran, which were issued prior to the RO decisions in August 2003 and May 2005.  Additional letters were issued in July 2006, January 2008 and April 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The records indicate that the Veteran served on active duty from October 1967 to June 1969.  His DD Form 214 indicates that he was awarded the Vietnam Service Medal with 1 star, the Vietnam Campaign Medal with device, and the Combat Action Ribbon; the records also indicate that he was awarded the Bronze Star Medal with combat "V."  

The service treatment records (STRs) show that the Veteran entered active duty in October 1967.  At the time of his enlistment examination, dated in October 1967, the Veteran reported a history of asthma as a child; clinical evaluation of the chest and lungs was normal.  On February 17, 1968, the Veteran was seen for complaints of chest pains.  He reported a history of tuberculosis as an infant.  Rhonchi and wheezes were heard in the lungs.  The impression was bronchitis.  When seen on February 19, 1968, it was noted that the bronchitis was resolving with medication.  The separation examination, conducted in May 1969, was negative for any findings of a respiratory disorder, including COPD and bronchitis.  

The Veteran's claim for service connection for a respiratory disorder, claimed as due to exposure to Agent Orange (VA Form 21-526) was received in August 2002.  Submitted in support of the Veteran's claim was a private treatment report, dated in August 2002.  During that clinical visit, the Veteran reported tuberculosis in infancy and stated that he has scars on his lungs.  The treatment report reflects an assessment of COPD.  

The Veteran was afforded a VA compensation examination in April 2003.  It was noted that the Veteran served in the Marines for two years; during that time, he served in Vietnam and was exposed to exfoliation.  The examiner further reported that the Veteran's mother has told him that he had asthma and tuberculosis as an infant.  The Veteran indicated that he began experiencing dyspnea about two to three years ago; he stated that he had been evaluated by his family doctor and has undergone pulmonary testing.  It was noted that the Veteran carried a diagnosis of chronic obstructive airway disease.  He did not give a history consistent with bouts of acute bronchitis.  There was history of hemoptysis; but he stated that he does not cough abnormally.  He did not complain of chest pain.  He had had pneumonia three or four times in the last five years.  There had been bouts consistent with asthma, for which he was followed at his physician's office and received medication.  Following an evaluation, the pertinent diagnosis was chronic pulmonary disease with chronic obstructive airway disease having previously been diagnosed; the examiner noted that there were also symptoms of restriction.  

The Veteran's initial claim for service connection for PTSD (VA Form 21-4138) was received in November 2004.  Submitted in support of the Veteran's claim were VA progress notes dated from July 2003 through November 2004.  During a clinical visit in October 2004, the Veteran reported that he had had symptoms since his return from Vietnam that are now recognized as PTSD; he stated that the "fear of smothering" has been worse since the Iraqi war.  On mental status examination, the Veteran was described as sad and depressed.  No suicidal or homicidal ideations were noted.  No delusions or hallucinations were noted.  The Veteran did report problems with severe claustrophobic and panic attacks since Vietnam.  It was further noted that he experienced recurring distressing dreams, restricted range of affect, difficulty falling or staying asleep, difficulty concentrating, and hypervigilance.  The assessment was PTSD, and the Veteran was assigned a GAF score of 50.  

The Veteran was afforded a VA examination in February 2005.  At that time, it was noted that he was involved in combat during the Vietnam War and was there from 1968 to 1969.  The Veteran reported an incident during which a fellow soldier was blown up while next to him and a foot striking him in the back; he described the shock, terror, and fear of learning that it was the fellow soldier's foot that struck him.  The Veteran reported experiencing flashbacks, intrusive thoughts and intense reactivity when he watched the coverage of the current war in Iraq.  The Veteran also reported difficulty sleeping, anger, and irritability since his return from Vietnam; he noted problems with exaggerated startled response when he hears loud noises.  The Veteran stated that the symptoms have caused clinically significant distress as well as impairment in social functioning and occupational functioning.  

On examination, it was observed that his hygiene was adequate.  The Veteran was fully oriented.  His stated mood was "anxious" and his affect was engaged and responsive.  His speech was fluent and clear.  The examiner noted that the Veteran did not make evident any disturbance in thought or content, such as hallucinations or delusions.  His stream of thought was logical.  He was able to provide an average fund of information.  His insight and judgment appeared grossly intact.  He denied current suicidal and homicidal ideation.  The diagnostic impression was PTSD, chronic; the examiner assigned a GAF score of 50.  

A determination from the Social Security Administration, dated in June 2005, found the Veteran to be permanently disabled due partly to COPD.  

Medical evidence of record, including VA as well as private treatment reports, dated from January 2006 through December 2007 show that the Veteran received ongoing clinical evaluation and treatment for a respiratory disorder, diagnosed as COPD and pneumonia; he also received ongoing evaluation and treatment at the mental health clinic for symptoms of PTSD.  When seen in April 2006, the Veteran reported that his nightmares and bad dreams were not as bad as they used to be; his temper was much better than his last visit.  The Veteran felt that Risperidone was helping his temper and anxiety.  The assessment was that the Veteran was showing good progress on symptoms with medications.  In February 2007, the Veteran reported that he was not doing well; he complained of losing his temper, night sweats, depressed mood, and increased anxiety.  He denied any suicidal or homicidal ideations.  The examiner noted that the Veteran was currently depressed with sleep and anger problems.  The Veteran was seen at the mental health clinic in August 2007 for a follow-up evaluation, at which time he indicated that he was currently not taking Risperdal or Wellbutrin due to lack of efficacy.  The Veteran was described as neat and clean.  Speech was normal, with mild agitation.  He was goal directed without any psychosis.  The examiner noted that the Veteran had problematic PTSD with severe dysfunction.  The assessment was PTSD, chronic, severe; he was assigned a GAF score of 53.  

On the occasion of a VA examination in January 2008, the Veteran indicated that he spends most of his daytime alone; his activities are usually alone unless his wife is involved.  He stated that he has few friends but has maintained phone communication with war buddies.  The Veteran reported difficulty sleeping and nightmares.  The Veteran also reported having angry outbursts but has never hit anyone; he stated that he has wanted to hit his wife before but "controls" himself because he knows that it is wrong.  It was noted that the Veteran was casually dressed.  Speech was clear and coherent.  He was cooperative.  Affect was normal.  His mood was described as anxious.  He was fully oriented.  Thought process and content was unremarkable.  No delusions were noted.  Judgment and insight were intact.  The examiner noted that the Veteran has the ability to maintain minimum personal hygiene.  Recent memory was mildly impaired.  The pertinent diagnosis was PTSD; the GAF score assigned was 60.  The examiner noted that the Veteran strongly depends on his wife for all his needs.  It was also noted that the Veteran was socially isolated and spent most of his daytime alone.  Prognosis was described as fair.  

VA progress notes dated from January 2008 through October 2009 show that the Veteran received ongoing clinical evaluation and treatment for a respiratory disorder, diagnosed as COPD and pneumonia; he also received ongoing evaluation and treatment at the mental health clinic for symptoms of PTSD.  The Veteran was seen at the mental health clinic in January 2008, at which time he reported that anxiety surges in mid afternoon.  The assessment was that he still needs to occupy his time and had many hyperarousals.  The diagnosis was PTSD, and the Veteran was assigned a GAF score of 50.  A VA progress note, dated May 15, 2008, indicates that the Veteran was seen at the mental health clinic for a follow-up evaluation of his PTSD symptoms.  At that time, it was noted that he had problems with flashbacks and nightmares.  It was also noted that he was too dependent on his wife; he had difficulty functioning independently.  His mood was not good, but he had no overt suicidal or homicidal ideations.  His affect was moderately severe dysphoria.  The assessment was PTSD, chronic, severe; he was assigned a GAF score of 48.  A March 2009 VA progress note reflects an assessment of PTSD, and a GAF score of 57.  Subsequently, in June 2009, the Veteran reported decreased motivation for activities; the assessment was PTSD and the examiner assigned a GAF score of 50.  An October 2009 treatment note reflects an assessment of PTSD, chronic, and a GAF score of 53.  

At a personal hearing in December 2009, the Veteran testified that he has had recurring lung problems since his separation from service and that his current lung problems are related to his exposure to herbicides in service.  The Veteran indicated that the chemicals that he was exposed to while in Vietnam caused him to develop a respiratory problem.  The Veteran stated that he had difficulty breathing in service; he had a heavy feeling in his chest.  The Veteran related that he was diagnosed with bronchitis.  The Veteran testified that he continued to experience breathing problems, accompanied by the heavy feeling in his chest.  The Veteran also related that his PTSD symptoms had increased in severity.  The Veteran stated that he had problems with losing his temper; he stated that he tries to control it but it still comes out and is pretty difficult to deal with.  The Veteran reported difficulty sleeping; he stated that he has to use sleeping pills in order to get some sleep.  The Veteran's wife noted that he has difficulty socializing with people.  The Veteran indicated that when he attends church, he tries to sit away from everyone.  

The Veteran was afforded a VA examination for evaluation of his PTSD in March 2010.  It was noted that the Veteran's sister went to court and swore that he beat her and shot at her; he was ordered to avoid contact with her and his other sister.  It was reported that the Veteran remains married to his third wife of 28 years; he noted that they have had their "ups and downs" and 90 percent of it was his fault.  He stated that he considers the relationship to be good currently.  The Veteran reported very good relationship with his son and stepdaughter; however, his relationship with his biological daughter is not good.  The Veteran reported having a number of acquaintances; and he enjoys a good relationship with the Amish people.  The Veteran complained of difficulty sleeping due to recurring nightmares, intrusive thoughts and anger outbursts.  

On examination, the examiner noted that the Veteran wore disheveled clothes.  His speech was spontaneous, clear and coherent.  He was cooperative and friendly.  The Veteran reported that he is anxious every day and there are times when the anxiety increases.  He also reported hopelessness, and depression which is moderate to severe.  He was fully oriented.  Judgment and insight were intact.  The Veteran reported difficulty sleeping due to recurring nightmares.  He denied any suicidal or homicidal ideations.  The Veteran described episodes of anger outbursts, which included throwing remote controls; he reported snapping at his grandson and his wife.  The Veteran reported that his wife will tell him that he needs to shower, which he does twice a week.  The Veteran also reported seeing his mother-in-law who died in his house.  The pertinent diagnosis was PTSD; he was assigned a GAF score of 50.  The examiner noted that the Veteran has reduced reliability and productivity due to irritability, anxiety, intrusive thoughts, panic attacks, depression, hypervigilance and exaggerated startled response.  

In an addendum to the above examination, dated in April 2010, the examiner stated that the Veteran's diagnosis of PTSD would have a moderate to severe impact on his ability to perform either physical or sedentary employment due to concentration problems related to recurrent and intrusive thoughts, panic attacks, low energy due to impaired sleep and depressive symptoms and occasional hallucinations.  The examiner further noted that the Veteran's irritability and angry outbursts, avoidance of others together with feelings of detachment and estrangement from them, and fear of crowds would impair his ability to work collaboratively with others.  The examiner stated that it is possible that the Veteran would be able to function in a setting where he worked alone or in a quiet environment where he was loosely supervised.  

The Veteran was afforded another VA respiratory examination in May 2010.  It was noted that the Veteran had a history of childhood asthma in October 1967.  He was seen in February 1968 for complaints of chest pain for years; at that time, he gave a history of tuberculosis as an infant.  He was treated for bronchitis on February 19, 1968.  The examiner noted that the discharge examination, conducted in May 1969, was normal; a chest x-ray was negative.  It was noted that the Veteran had a long history of pulmonary problems, with mild symptoms beginning more than 25 years ago.  The Veteran indicated that his pulmonary problem developed when he was in the service.  The Veteran reported a history of smoking; however, he stated that he has not smoked in more than 30 years.  The Veteran indicated that he smoked form age 16 to 26.  He was evaluated for dyspnea approximately 5 years ago, at which time he was diagnosed with COPD.  It was further noted that he has also had several episodes of pneumonia in the last couple of years.  He has never been diagnosed with asthma; however, he has wheezing almost daily.  The Veteran's history was positive for non-productive cough, wheezing, dyspnea, fever, night sweats, and bronchiectasis.  

The pulmonary examination revealed no evidence of abnormal breath sounds.  The pertinent diagnosis was asthmatic bronchitis.  The examiner concluded that the asthmatic bronchitis was less likely as not permanently aggravated by service, had its onset or related to any event or episode of service.  The examiner explained that the Veteran had a history of childhood asthma prior to entry into the military.  He noted that pulmonary function tests show evidence of airflow obstruction with normal diffusing capacity; these findings are likely to be caused by asthma, although a component of COPD cannot be ruled out.  The CT scan of the chest showed evidence of small airway disease and bronchiectasis, and no evidence of emphysema.  The examiner stated that those CT findings are likely consequence of asthma and bronchiectasis could be secondary to recurrent infections or poorly controlled asthma.  The examiner observed that review of the Veteran's records showed that he had an episode of bronchitis while serving in the military, but this illness was not enough to cause chronic respiratory problems.  Similarly, although the Veteran describes exposure to Agent Orange, there are no records indicating a respiratory problem directly caused by exposure to this agent during service time.  In summary, the Veteran's respiratory problem appeared to be consequence of asthma and a possible component of COPD.  Therefore, the examiner stated that it was his opinion that it was less likely as not that the Veteran's asthmatic bronchitis was permanently aggravated by, had its onset in service or is related to any event or episode of service.  

III.  Analysis--Service Connection

A veteran who served on or after January 1, 1947 is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  Compare 38 C.F.R. § 3.304(b)), with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In the present case, it appears that the Veteran had asthma as a child, but it has not been shown by clear and unmistakable evidence that the asthma both preexisted military service and was not aggravated thereby.  Consequently, the presumption of soundness is not rebutted.

As noted above, the Veteran gave a history of asthma at entry into service, but no disease or defect was found on examination.  He subsequently was treated during service for bronchitis, and he has credibly reported that he had chest pains during service and has had problems with breathing since that time.  When he was examined by VA in May 2010, the examiner strongly implied that the Veteran indeed had had asthma as a child and continued to have it during service.  Although the examiner seemed to indicate that there was nothing about the Veteran's military service, including the isolated bout of bronchitis that would have caused a chronic respiratory problem, the examiner's opinion regarding aggravation implies that the Veteran had indeed had asthma that the examiner believed was not as likely as not permanently aggravated in service.

Such language by the VA examiner indicates to the Board that the examiner believed that the Veteran in fact had asthma before, during and since service, and that he now has asthmatic bronchitis, which is the same disease process experienced earlier.  While the examiner apparently concluded that military service did not have an effect on the asthma, the Board cannot overlook the requirements of the law as set forth in the presumption of soundness.  With such equivocal language by the examiner, the Board concludes that the presumption has not been rebutted by clear and unmistakable evidence that a respiratory disorder pre-existed military service and was not aggravated thereby.  Additionally, because the examiner appears to link COPD and bronchiectasis as likely residuals of the Veteran's chronic problem, service connection is warranted for asthmatic bronchitis with COPD and bronchiectasis.  

As stated above, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  Here, given the presumption of soundness, the only evidence which goes against the claim is the negative separation examination and the VA examination report in which the examiner noted that the Veteran's condition was less likely as not permanently aggravated by service.  This standard does not meet the clear and unmistakable standard.  

Given that the presumption of soundness is not rebutted, and because of the examiner's strong implication that disability existed during service and thereafter, the Board concludes that a grant of service connection is warranted.

IV.  Analysis--Higher Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The severity of the Veteran's PTSD is rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

In the applicable rating criteria, use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rater is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See38 C.F.R. § 4.126 (2010).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

November 12, 2004, to May 15, 2008

After review of the evidentiary record, the Board finds that a 50 percent evaluation prior to May 15, 2008 is warranted.  Significantly, the Board finds that, prior to May 15, 2008, the Veteran's psychiatric disorder was manifested by mood disturbances such as depression and irritability, anger outbursts, difficulty sleeping due to recurring nightmares, anxiety, and occasional panic attacks.  The Board points to the Veteran's first VA examination in February 2005, during which he reported experiencing flashbacks, intrusive thoughts and intense reactivity when he watches the coverage of the war in Iraq.  The VA examiner assigned a GAF score of 50.  In August 2007, a VA examiner noted that the Veteran had problematic PTSD.  The assessment was PTSD, chronic, severe; he was assigned a GAF score of 53.  On VA examination in January 2008, the VA examiner noted that the Veteran strongly depends on his wife for all his needs.  It was also noted that the Veteran was socially isolated and spent most of his daytime alone.  Prognosis was described as only fair.  

In light of the above clinical findings, the Board finds that, during the period from November 12, 2004, to May 15, 2008, the Veteran's PTSD was manifested by occupational and social impairment due to symptoms of depressed mood, anxiety, restricted range of affect, chronic sleep impairment due to nightmares, irritability, anger outbursts, social isolation, and difficulty in establishing and maintaining effective social relationships.  As noted above, the GAF scores assigned during the period in question ranged from 50 to 60, which is indicative of moderate social and occupational impairment.  See Richard v. Brown, 9 Vet. App. 266 (1996).  

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  After resolving reasonable doubt in his favor, the Board finds entitlement to an increased 50 percent rating, but no higher, is warranted for the period prior to May 15, 2008.  38 C.F.R. §§ 4.3, 4.7.  

A rating higher than 50 percent, however, is not warranted for the period prior to May 15, 2008.  According to the report of the VA psychiatric examination in January 2008, he was appropriately groomed.  He did not have any hallucinations, and he denied any suicidal or homicidal ideations.  The evidence of record prior to May 15, 2008, shows the Veteran's judgment, thinking, insight, and memory were normal.  He reported no suicidal ideation and demonstrated normal speech with no obsessional rituals.  He was oriented and able to maintain his personal hygiene.  In addition, during that time, the Veteran reported that he felt close to his third and current wife and grandson.  Therefore, the Veteran was able to establish and maintain some effective relationships.  The Board further finds that there was no persuasive medical evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, such as to warrant a 70 percent rating.  

May 15, 2008, to March 30, 2010

The Veteran's symptomatology does not meet the criteria for a disability rating in excess of 70 percent during the period from May 15, 2008, to March 30, 2010.  A VA progress note dated in May 15, 2008 clearly reflects an increase in the Veteran's symptoms to warrant a 70 percent rating.  Significantly, it was noted that he had problems with flashbacks and nightmares.  It was also noted that he was too dependent on his wife; he had difficulty functioning independently.  His mood was not good, but he had no overt suicidal or homicidal ideations.  His affect was moderately severe dysphoria.  The assessment was PTSD, chronic, severe; he was assigned a GAF score of 48, which is indicative of serious impairment, a worsening compared to earlier functioning.  However, the May 2008 VA progress note does not show that the Veteran's PTSD was manifested by problems such as impaired thought processes or communication, grossly inappropriate behavior; inability to perform activities of daily living, or disorientation to time or place.  In addition, the evidence of record during the period in question does not report any suicidal or homicidal ideations, plans or intent; the Veteran has been described as oriented in all spheres.  Speech was within normal limits.  The symptoms reflected in the treatment reports and reported by the Veteran are contemplated by the currently assigned 70 percent rating.  While he experiences significant impairment in his occupational and social functioning, there is no evidence that he experiences total impairment or that his PTSD manifested the symptoms akin to those associated with a disability rating of 100 percent during the period from May 15, 2008, to March 30, 2010.  

Finally, the disability picture is not so exceptional or unusual as to warrant a referral for an evaluation on an extraschedular basis, either prior to May 15 2008, or during the period from May 15, 2008 to March 30, 2010.  Although the Veteran is currently unemployed, the assignment of the ratings described above appropriately addresses occupational impairment due to the Veteran's PTSD for the periods in question.  Further, there is no competent evidence that the Veteran's service-connected PTSD has resulted in frequent hospitalizations.  As noted above, his symptoms are those specifically contemplated by the schedular criteria.  The Board is therefore not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for asthmatic bronchitis with COPD and bronchiectasis is granted.  

An initial rating of 50 percent for PTSD is granted for the period from November 12, 2004, to May 15, 2008, subject to the laws regulations governing the payment of monetary benefits.  

Entitlement to a disability rating in excess of 70 percent for PTSD from May 15, 2008, to March 30, 2010, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


